DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see arguments and amendments to claims, filed on 6/16/2022, with respect to claims 1-3  have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 1-3  has been withdrawn. 

Allowable Subject Matter

Claims 1-3 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest that an active gas generation apparatus generating active gas obtained by activating source gas supplied to a discharge space, said active gas generation apparatus comprising: a first electrode component; and a second electrode component disposed below said first electrode component, wherein said first electrode component includes a first dielectric electrode and a first metal electrode disposed on an upper surface of said first dielectric electrode, said second electrode component includes a second dielectric electrode and a second metal electrode disposed on a lower surface of said second dielectric electrode, an AC voltage is applied across said first metal electrode and said second metal electrode, and, in a dielectric space in which said first dielectric electrode and said second dielectric electrode oppose each other, a region in which said first metal electrode and said second metal electrode overlap each other in plan view is included as said discharge space, said second dielectric electrode has at least one gas ejection port to externally jet said active gas, and a path from said discharge space to said at least one gas ejection port is defined as an active gas flow path, said active gas generation apparatus further includes 2Application No. 17/045,762 Reply to Office Action of March 17, 2022 an orifice part disposed in said second dielectric electrode itself or below said second dielectric electrode, and having at least one through hole corresponding to said at least one gas ejection port, said first electrode component further includes an auxiliary conductive film disposed on said upper surface of said first dielectric electrode independently of said first metal electrode, said auxiliary conductive film and said first metal electrode are disposed by a predetermined distance, and said auxiliary conductive film is disposed to overlap a portion of said active gas flow path in plan view, and is set to ground potential.  Hence, claim 1, and depending claims 2, 3 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-3 are allowed.

Prior Art:    The closest prior art of record  US9685305, US11129267, US10971338,  US10793953, US20170241021 to teach or reasonably suggest that an active gas generation apparatus generating active gas obtained by activating source gas supplied to a discharge space, said active gas generation apparatus comprising: a first electrode component; and a second electrode component disposed below said first electrode component, wherein said first electrode component includes a first dielectric electrode and a first metal electrode disposed on an upper surface of said first dielectric electrode, said second electrode component includes a second dielectric electrode and a second metal electrode disposed on a lower surface of said second dielectric electrode, an AC voltage is applied across said first metal electrode and said second metal electrode, and, in a dielectric space in which said first dielectric electrode and said second dielectric electrode oppose each other, a region in which said first metal electrode and said second metal electrode overlap each other in plan view is included as said discharge space, said second dielectric electrode has at least one gas ejection port to externally jet said active gas, and a path from said discharge space to said at least one gas ejection port is defined as an active gas flow path, said active gas generation apparatus further includes 2Application No. 17/045,762 Reply to Office Action of March 17, 2022 an orifice part disposed in said second dielectric electrode itself or below said second dielectric electrode, and having at least one through hole corresponding to said at least one gas ejection port.  But the prior fails to teach or suggest the metal electrode film which is non obvious subject matter and beyond the scope of ordinary skill. Hence, it is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        8/17/2022